                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

GABRIEL G. QUINTANA,

       Petitioner,
v.                                                                      Civ. No. 18-469 KG/GJF

JAMES MULHERON, Warden, and
HECTOR H. BALDERAS, Attorney
General for the State of New Mexico

       Respondents.

                   ORDER ADOPTING THE MAGISTRATE JUDGE’S
               PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on what the Court is considering to be Petitioner’s

objections to the Magistrate Judge’s Proposed Findings and Recommended Disposition (“PFRD”).

(Docs. 24, 25). On reference from the undersigned (Doc. 4), United States Magistrate Judge

Gregory J. Fouratt recommended that this Court: (1) deny Gabriel Quintana’s “Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254” (“Petition”) with prejudice; and (2) deny Quintana’s Motion

to Supplement. (Doc. 23) at 1. On March 28, 2019, Quintana filed a document entitled “Motion

for an Appellate Review Be Allowed and Objections on the Decision Considering the Deniel [sic]

and a Request of My Recommendation Stated in this Request” (hereafter “objections”). (Docs.

24, 25). Defendants neither objected to the PFRD nor responded to Petitioner’s objections.

Concluding that Petitioner’s objections fail to preserve appellate review, the Court overrules the

objections and adopts the PFRD. Therefore, and as explained below, the Court will deny the

Petition as well as the Motion to Supplement (Doc. 21).
    I. BACKGROUND

        Judge Fouratt detailed the procedural and factual background of this case in his PFRD.

(Doc. 23) at 3-5. This Court adopts those findings in full.

        In summary, a state court jury convicted Quintana of first degree murder, attempt to

commit a violent felony, second degree murder, aggravated battery against a household member,

tampering with evidence, and violation of a protective order. On direct appeal, the New Mexico

Supreme Court affirmed, except for the aggravated battery conviction, which was held to violate

the constitutional protections against double jeopardy. Petitioner then filed a pro se writ of habeas

corpus in state court and, subsequently, an amended petition that included an affidavit from

defense attorney Cynthia Hill, in which she asserted that she and her co-counsel had provided

ineffective assistance as Petitioner’s trial counsel. For reasons not relevant to Quintana’s Petition,

the state district court granted habeas relief.

        The New Mexico Supreme Court, however, reversed the grant of habeas relief and

remanded back to the district court with directions to permit the State to file a response and also

to hold an evidentiary hearing. The State filed a response supported by defense attorney Damian

Horne’s affidavit—Quintana’s other trial counsel—that pointedly denied any ineffective

assistance. The state habeas court held an evidentiary hearing to consider these claims:

        From the Pro Se Petition, the following claims survived: Ground Three (regarding
        victims’ family’s involvement in drug dealing), Ground Six (that Petitioner wanted
        to take the stand in his own defense), and Ground Seven (regarding an anonymous
        letter purportedly identifying the actual perpetrator). From the Amended Petition,
        the following claims survived- that trial counsel was ineffective for: (1) failure to
        effectively impeach prosecution witnesses; (2) failure to investigate; (3) failure to
        retain expert witnesses; and (4) cumulative effect of counsel’s errors.




                                                  2
       On February 23, 2018, the district court denied habeas relief. Quintana sought review by

the New Mexico Supreme Court on March 22, 2018, but the court denied review on March 30,

2018. On May 18, 2018, Petitioner then sought review in this Court by filing the instant Petition.

   II. PETITIONER’S OBJECTIONS

       Quintana begins his objections by attacking the strength of the evidence presented at his

trial, specifically targeting what he alleges to be the lack of physical and forensic evidence. (Doc.

25) at 1. Next, he urges this Court to accord Ms. Hill’s affidavit additional weight. Similarly,

Quintana urges this Court to conduct a de novo review of all evidence introduced at trial, and then

presumably invalidate his conviction. Id. Lastly, he asks this Court to contact the district

attorney’s office that prosecuted him and inquire whether Quintana can still accept a plea deal that

may or may not have been offered to him in 2005. Id.

   III. LEGAL STANDARDS

   A. Standard for Objections to a Magistrate Judge’s Report

       Pursuant to 28 U.S.C. § 636(b)(1)(B) (2012), a district judge may designate a magistrate

judge to submit proposed findings of fact and recommendations for the disposition of any case

pending before the Court. Where a party timely objects to the magistrate judge’s proposed

disposition, this Court conducts a de novo review of all portions of the recommendation which

have been objected to and “may accept, reject, or modify, in whole or in part, the findings or

recommendations.” See id. § 636(b)(1)(C). De novo review requires the district judge to consider

relevant evidence of record and not merely to review the magistrate judge’s recommendation. In

re Griego, 64 F.3d 583-84 (10th Cir. 1995). “[A] party’s objections to the magistrate judge’s

[PFRD] must be both timely and specific to preserve an issue for de novo review by the district




                                                 3
court or for appellate review.” United States v. One Parcel of Real Prop., With Buildings,

Appurtenances, Improvements, & Contents, 73 F.3d 1057, 1060 (10th Cir. 1996).

   B. AEDPA Review

       The “AEDPA requires that [courts] apply a difficult to meet and highly deferential standard

in federal habeas proceedings under 28 U.S.C. § 2254; it is one that demands that state-court

decisions be given the benefit of the doubt.” Simpson v. Carpenter, 912 F.3d 542 (10th Cir. 2018)

(quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)) (internal quotation marks omitted).

“[T]he standard of review applicable to a particular claim depends upon how that claim was

resolved by state courts.” Cole v. Trammel, 735 F.3d 1194, 1199 (10th Cir. 2013). When a

petitioner includes in his habeas application a “claim that was adjudicated on the merits in state

court proceedings,” a federal court shall not grant relief on that claim unless the state court

decision:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.

Simpson, 912 F.3d at 562 (quoting 28 U.S.C. § 2254(d)(1)-(2)).

   IV. ANALYSIS

       To “preserve an issue for de novo review,” Quintana’s objections to the PFRD must have

been “specific.” One Parcel of Real Prop., 73 F.3d 1057, 1060 (10th Cir. 1996). Unfortunately,

Quintana has failed to meet this standard. To be sure, Quintana’s “objections” (1) complain of

the strength of the evidence at trial; (2) urge this Court to accord more weight to Ms. Hill’s

affidavit; (3) urge this Court to conduct its own de novo review of the evidence that convicted

him; and (4) urge this Court to work with the district attorney’s office that prosecuted him to

                                                 4
allow him to accept the 2005 plea deal he believes may have been offered to him. In striking

contrast, Judge Fouratt’s PFRD analyzed and made recommendations about entirely different

issues, namely: (1) Quintana’s Motion to Supplement; (2) counsel’s failure to locate a witness

named “Martin;” (3) counsel’s failure to question Quintana’s wife about drug use and

trafficking; (4) counsel’s failure to utilize additional experts; (5) counsel’s failure to reconstruct

the crime scene in the presence of the jury; (6) counsel’s failure to pursue leads associated with

an anonymous letter; (7) counsel’s failure to fully explore statements allegedly made to by-

stander Fernando Torres; and (8) a claim that three bloody knives allegedly found at the crime

scene were not properly taken into police custody. (Doc. 23), passim.

        None of Quintana’s “objections” are cognizable under 28 U.S.C. § 636(b)(1)(B) because

they neither attack Judge Fouratt’s conclusions nor articulate with specificity why those

conclusions are erroneous. Instead, the objections are nothing more than expressions of

dissatisfaction with (1) the result of Quintana’s state trial, (2) the quality and quantity of

evidence introduced during the trial, and (3) the difference between the sentence Quintana

received after trial compared to the one he apparently believes he would have received pursuant

to a plea offer he believes may have been extended prior to trial. Because Quintana’s

“objections” are entirely unresponsive to the recommended findings and legal conclusions in

Judge Fouratt’s PFRD, this Court concludes that Quintana has waived his right to de novo review

by this Court and his right to further appellate review. See One Parcel of Real Prop., 73 F.3d at

1060.




                                                   5
   V. CONCLUSION

      For these reasons, it is HEREBY ORDERED that Judge Fouratt’s PFRD (Doc. 23) is

ADOPTED; Quintana’s objections (Docs. 24, 25) are OVERRULED; Quintana’s Petition (Doc.

1) is DENIED; Quintana’s Motion to Supplement (Doc. 21) is DENIED; and this case is

DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED.



                                       _____________________________________
                                       UNITED STATES DISTRICT JUDGE




                                          6
